         Case 1:19-cr-00297-PAE Document 100 Filed 12/11/20 Page 1 of 1




                                              December 10, 2020

VIA ECF
Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


Re:    United States v. Jose Perez
       19 Cr. 297 (PAE)


Dear Judge Engelmayer,

       I write to request that the Court adjourn the conference currently scheduled for Tuesday,
December 15, 2020 at 12 p.m., to the first week of January. The Government by Assistant
United States Attorney Jacob Fiddelman consents to this application.

        As the Court is aware, the MDC failed to make Mr. Perez available for meetings with
counsel on multiple occasions leading up to our December 3 conference, and the MDC failed to
produce him for Court that day. I have now been able to speak with Mr. Perez on one occasion,
but that single telephonic conference was insufficient to cover all of the topics we need to discuss
before reporting to the government and the Court how we wish to proceed with the case.

        Therefore, I request this three-week adjournment so that Mr. Perez can have additional
time to consult with counsel.

      Given the nature of this request, the defense consents to the exclusion of time under the
Speedy Trial Act until the newly selected date.

       Thank you for your consideration.
                                               --------------------------------------------------------------------------
Respectfully submitted,                        GRANTED. The Court adjourns the December 15, 2020
/s/                                            conference until January 5, 2021 at 10:30 a.m. and excludes
Sylvie Levine                                  time until then next conference under 18 U.S.C. 3161(h)(7)
Attorney for Mr. Perez                         (A), to enable defense counsel and the defendant to speak
212-417-8729                                   more fully about the direction of the case and a potential
                                               disposition. The Clerk of Court is requested terminate the
                                               motion at Dkt. No. 99.


                                                                       PaJA.�
                                                SO ORDERED.

                                                               __________________________________
                                                                     PAUL A. ENGELMAYER
                                                                     United States District Judge
